Citation Nr: 0423620	
Decision Date: 08/26/04    Archive Date: 09/01/04

DOCKET NO.  03-08 705A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an effective date prior to May 28, 1997 
for service connection for Raynaud's syndrome.

2.  Entitlement to an initial evaluation in excess of 50 
percent for Raynaud's syndrome.


REPRESENTATION

Appellant represented by:	Steven A. Burt, Attorney at 
law


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The veteran served on active military duty from February 5 to 
June 7, 1970.  

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from the Department of Veterans Affairs (VA) 
Regional Office in Lincoln, Nebraska (RO).  

A claim for service connection for Raynaud's disease was 
received by VA on May 28, 1997.  The claim was denied by 
rating decision dated in July 1997; the veteran was notified 
of the denial later in July 1997 and he timely appealed.  A 
March 2003 rating decision granted service connection for 
Raynaud's syndrome and assigned a noncompensable evaluation 
effective May 28, 1997, the date of receipt of the original 
claim.  The veteran timely appealed the assigned rating.  A 
May 2003 rating decision assigned a 10 percent evaluation for 
Raynaud's syndrome effective May 28, 1997.  A June 2003 
Decision Review Officer's decision assigned a 50 percent 
evaluation for Raynaud's syndrome effective May 28, 1997.  A 
November 2003 Decision Review Officer's decision granted 
service connection for psychiatric disability, a total 
disability rating based on individual unemployability due to 
service-connected disability, and Dependents' Educational 
Assistance, all of which became effective May 28, 1997.

Based on the above procedural history, the Board finds that 
the veteran's claim for an evaluation in excess of 50 percent 
for Raynaud's syndrome is an original claim that was placed 
in appellate status by a notice of disagreement expressing 
disagreement with the initial rating awards dated in 2003.  
In Fenderson v. West, 12 Vet. App. 119 (1999), the United 
States Court of Appeals for Veterans Claims (the 


Court) discussed the concept of the "staging" of ratings, 
finding that, in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.


FINDINGS OF FACT

1.  A claim for Raynaud's disease was received by VA on May 
28, 1997.  A March 2003 rating decision granted service 
connection for Raynaud's syndrome and assigned a 
noncompensable evaluation effective May 28, 1997; a June 2003 
Decision Review Officer's decision assigned a 50 percent 
evaluation for Raynaud's syndrome effective May 28, 1997.  

2.  The veteran Raynaud's syndrome caused pain and numbness 
of the extremities but did not involve multiple ulcerated 
areas prior to January 12, 1998.

3.  Beginning January 12, 1998, the veteran had 
characteristic attacks on a daily basis but they did not 
involve two or more digital ulcers.  


CONCLUSIONS OF LAW

1.  The requirements for an effective date prior to May 28, 
1997 for entitlement to service connection and a 50 percent 
evaluation for Raynaud's syndrome have not been met.  38 
U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2003).

2.  The criteria for an initial evaluation in excess of 50 
percent for service-connected Raynaud's syndrome have not 
been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2003); 
38 C.F.R. §4.104, Diagnostic Code 7117 (1997); 38 C.F.R. 
§4.104, Diagnostic Code 7117 (2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initial Considerations

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002).  Regulations implementing the VCAA have been 
enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  After having carefully reviewed the 
record on appeal, the Board has concluded that the notice 
requirements of the VCAA have been satisfied with respect to 
the issues decided herein.  

The Board notes that the RO sent the veteran a letter in 
April 2003 in which he was informed of the requirements 
needed to establish an increased evaluation for service-
connected Raynaud's syndrome.  The April 2003 notification 
would also apply to the "downstream" issue of entitlement 
to an effective date prior to May 28, 1997 for service 
connection and a 50 percent evaluation for Raynaud's 
syndrome.  See VAOPGCPREC 8-03; 69 Fed. Reg. 25180 (2004).  

In accordance with the requirements of the VCAA, the April 
2003 letter informed the veteran what evidence and 
information he was responsible for and the evidence that was 
considered VA's responsibility.  The letter explained that VA 
would make reasonable efforts to help him get evidence such 
as medical records, employment records, etc., but that he was 
responsible for providing sufficient information to VA to 
identify the custodian of any records.  Private medical 
evidence was subsequently received from the veteran.  There 
is no indication in the record that additional evidence 
relevant to the issues decided herein is available and not 
part of the claims files.  Based on this record, the Board 
finds that VA's duty to notify has been satisfied.  

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  The VCAA also requires VA 
to provide a medical examination when such an examination is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159.  An attempt was made by VA to 
examine the veteran in April 2003, but he failed to report 
for the scheduled evaluation. Consequently, the issue of 
entitlement to an initial evaluation in excess of 50 percent 
for Raynaud's syndrome will be decided on the evidence of 
record.  See 38 C.F.R. § 3.655(b) (2003).   

The Board concludes that there is sufficient evidence on file 
on which to make a decision on the issues on appeal.  The 
Board additionally finds that general due process 
considerations have been complied with by VA.  See 38 C.F.R. 
§ 3.103 (2003).  

Earlier Effective Date Claim 

Factual Background

The veteran was discharged from service in June 1970.  No 
evidence or correspondence was received from the veteran 
prior to May 1997.  Received by VA in May 1997 were an August 
1995 decision of the Social Security Administration granting 
disability benefits and an April 1995 letter from a private 
physician, which noted that the veteran had Raynaud's 
disease.  

A claim for service connection for Raynaud's disease was 
dated May 20, 1997, and was received by VA from the veteran 
on May 28, 1997.  This claim was denied by rating decision in 
July 1997.  The veteran was notified of the denial in a 
letter sent to him later in July 1997.  A notice of 
disagreement was received on behalf of the veteran in August 
1997.  A Statement of the Case was issued later in August 
1997.  A substantive appeal was received in September 1997.  

This issue was remanded by the Board for development in 
January 1999 and April 2000.  A July 2002 Board decision 
granted entitlement to service connection for Raynaud's 
syndrome.  Based on the Board's July 2002 decision, a March 
2003 rating decision granted service connection for Raynaud's 
syndrome and assigned a noncompensable evaluation effective 
May 28, 1997, the date of receipt of the original claim.  The 
veteran timely appealed the effective date of the grant.  A 
May 2003 rating decision assigned a 10 percent evaluation for 
Raynaud's syndrome effective May 28, 1997.  A June 2003 
Decision Review Officer's decision assigned a 50 percent 
evaluation for Raynaud's syndrome effective May 28, 1997.  

Law and Regulations

The date of entitlement to an award of service connection is 
the day following separation from active service or the date 
entitlement arose if the claim is received within one year 
after separation from service; otherwise, date of receipt of 
claim, or date entitlement arose, whichever is later.  
38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(b)(2).

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by the 
Department of Veterans Affairs, from a claimant, his or her 
duly authorized representative, a Member of Congress, or some 
person acting as next friend of a claimant who is not sui 
juris may be considered an informal claim.  Such informal 
claim must identify the benefits sought.  Upon receipt of an 
informal claim, if a formal claim had not been filed, an 
application form will be forwarded to the claimant for 
execution.  If received within one year from the date it was 
sent to the claimant, it will be considered filed as of the 
date of receipt of the informal claim.  38 C.F.R. § 3.155(a) 
(2003).

Analysis

The Board notes that no specific contentions have been made 
as to why an effective date prior to May 28, 1997 is 
warranted for entitlement to service connection for Raynaud's 
syndrome.  As noted above, the Board granted entitlement to 
service connection for Raynaud's syndrome in a July 2002 
decision and the RO eventually assigned a 50 percent 
evaluation for Raynaud's syndrome effective May 28, 1997, the 
date that the original claim for service connection for 
Raynaud's syndrome was received by VA.  


The Board would note that, according to the applicable VA 
regulation above, since the claim was not received within one 
year of service separation, the effective date for service 
connection would be the later of the date of receipt of claim 
or date entitlement arose.  There is evidence dated in 1995 
that the veteran had Raynaud's syndrome.  However, the 
initial correspondence from, or on behalf of, the veteran 
evidencing a desire to apply for compensation benefits for 
Raynaud's syndrome is the claim received byVA on May 28, 
1997.  See 38 U.S.C.A. § 5110, 38 C.F.R. § 3.400(b)(2).  
Accordingly, as date of receipt of the veteran's claim, May 
28, 1997, is the appropriate effective date for service 
connection under the provisions of 38 U.S.C.A. § 5110.  See 
also 38 C.F.R. § 3.400(b)(2). 

Based on the above, an effective date prior to March 28, 1997 
for service connection and the assignment of a 50 percent 
evaluation for Raynaud's syndrome is not warranted. 

Increased Rating Claim 

Factual Background

According to a June 1973 statement from a private physician, 
the veteran had Raynaud's disease with pain, numbness, 
swelling, and discoloration of both hands.

According to private medical records dated from June 1992 to 
May 1994 and to an April 1995 letter from a private 
physician, the veteran had Raynaud's disease.

An August 1995 decision of the Social Security Administration 
granted disability benefits because of the veteran's severe 
impairments, including Raynaud's syndrome.

Private medical records dated from June 1996 to July 2002 
include a past medical history reported on evaluation in 
September 1996 that includes Raynaud's syndrome.  Examination 
of the veteran's extremities in September 1996 did not reveal 
any erythema or edema; pulses were full throughout.  No foot 
lesions were found.  Diabetes mellitus was diagnosed.  It was 
noted on evaluation in March 2000 that his feet looked good.  
No skin or sensory abnormality was noted on private general 
medical examination in January 2002.  

According to a November 2002 statement from S. Paden, M.D., 
who had been treating the veteran for psychiatric problems, 
the veteran also had physical problems that included 
increasing symptoms of Raynaud's syndrome.  Dr. Paden noted 
in August 2003 that the veteran's Raynaud's syndrome 
continued to limit his physical activity; he stayed home most 
of the time to limit his exposure to the outside, especially 
to cold weather.

The veteran testified at a personal hearing at the RO in May 
2003 that his Raynaud's syndrome causes constant difficulty 
using his hands, including to hold things, and using his 
feet, including walking.

According to a September 2003 medical report from M.A. Pace, 
M.D., the veteran complained of pain in his fingers and toes 
in cold weather and of ulcers on his feet, which the veteran 
related to his Raynaud's syndrome.  On physical examination, 
his hands were somewhat pale with slight cyanosis at the tips 
and also in the feet, particularly on the undersurface and on 
the lateral aspect.  His fingernails were curved inward and 
somewhat brittle.  Compression of the digital artery revealed 
poor capillary return.  His hands were cool to the touch and 
smooth with no hair.  He had minimal hair on his legs.  There 
was some pock-like scarring around the ankles and the feet, 
which he related to his previous ulcerations.  There was also 
some fungal infection of the creases of his toes, and his 
toes turned white when he flexed the interphalangeal joints.  
Dr. Pace concluded that the veteran had Raynaud's syndrome 
with constant pain and an inability to move around without 
care because of the paresthesia in his hands and feet.  He 
was incapable of work due to the Raynaud's syndrome.  

Law and Regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule).  38 
C.F.R. Part 4 (2003).  The percentage ratings contained in 
the Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 
(2003).  Separate diagnostic codes identify the various 
disabilities.

This case involves the veteran's appeal of the initial 
assignment of a disability ratings.  In Fenderson v. West, 12 
Vet. App. 119 (1999), it was held that evidence to be 
considered in the appeal of an initial assignment of a rating 
disability was not limited to that reflecting the then 
current severity of the disorder.  In Fenderson, the Court 
also discussed the concept of the "staging" of ratings, 
finding that, in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.  

This case also involves disabilities in which the schedular 
criteria have changed during the pendency of the veteran's 
appeal.  The RO, as agency of original jurisdiction, has 
already considered rating the veteran's Raynaud's syndrome 
under both the old and new criteria in the June 2003 Decision 
Review Officer's decision.  Therefore, there is no prejudice 
to the veteran for the Board to apply the regulatory 
revisions in our appellate adjudication of those issues.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).

Specific Schedular Criteria 

The veteran is currently assigned a 50 percent evaluation for 
his service-connected Raynaud's syndrome, with bilateral 
involvement, under the provisions of Diagnostic Code 7117.  
"Raynaud's disease is a vascular disorder marked by recurrent 
spasm of the capillaries and especially those of the fingers 
and toes upon exposure to cold, characterized by pallor, 
cyanosis and redness in succession, usually accompanied by 
pain, and in severe cases progressing to local gangrene.  The 
terms 'Raynaud's phenomenon' or 'Raynaud's syndrome' are used 
to describe the symptoms associated with Raynaud's disease."  
Watson v. Brown, 4 Vet. App. 309, 310 (1993).

The Board notes that effective January 12, 1998, VA revised 
the criteria for diagnosing and evaluating cardiovascular 
disabilities.  See 62 Fed. Reg. 65207-65224 (1997). 

Under the provisions of the Rating Schedule in effect prior 
to January 12, 1998, Raynaud's disease with occasional 
attacks of blanching or flushing warranted a 20 percent 
evaluation.  Raynaud's disease with frequent vasomotor 
disturbances characterized by blanching, rubor, and cyanosis 
warrants a 40 percent evaluation.  Raynaud's disease with 
multiple painful, ulcerated areas warrants a 60 percent 
evaluation.  The severe form of Raynaud's disease with marked 
circulatory changes such as to produce total incapacity or to 
require house or bed confinement warrants a 100 percent 
evaluation.  38 C.F.R. § 4.104, Diagnostic Code 7117 (1997).

The corresponding note provides that the schedular 
evaluations in excess of 20 percent under Diagnostic Codes 
7114, 7115, 7116, and 7117 are for application to unilateral 
involvements.  With bilateral involvements, separately 
meeting the requirements for evaluation in excess of 20 
percent, 10 percent will be added to the evaluation for the 
more severely affected extremity only, except where the 
disease has resulted in an amputation.  The resultant 
amputation rating will be combined with the schedular rating 
for the other extremity, including the bilateral factor, if 
applicable.  The 20 percent evaluations are for application 
to unilateral or bilateral involvement of both upper and 
lower extremities.  Id.

Under the provisions of the Rating Schedule in effect 
beginning January 12, 1998, Raynaud's syndrome with 
characteristic attacks occurring four to six times a week 
warrants a 20 percent evaluation.  Raynaud's syndrome with 
characteristic attacks occurring at least daily warrants a 40 
percent evaluation.  Raynaud's syndrome with two or more 
digital ulcers and history of characteristic attacks warrants 
a 60 percent evaluation.  Raynaud's syndrome with two or more 
digital ulcers plus autoamputation of one or more digits and 
a history of characteristic attacks warrants a 100 percent 
evaluation.  A corresponding note provides that 
characteristic attacks consist of sequential color changes of 
the digits of one or more extremities lasting minutes to 
hours, sometimes with pain and paresthesias, and precipitated 
by exposure to cold or by emotional upsets.  These 
evaluations are for the disease as a whole, regardless of the 
number of extremities involved or whether the nose and ears 
are involved.  38 C.F.R. § 4.104, Diagnostic Code 7117 
(2003).

Analysis

The veteran was granted service connection for Raynaud's 
syndrome by rating decision dated in March 2003, and a 
noncompensable evaluation was assigned effective March 28, 
1997.  A June 2003 rating decision assigned a 50 percent 
evaluation for Raynaud's syndrome, effective March 28, 1997, 
under the criteria of Diagnostic Code 7117 in effect prior to 
January 12, 1998, in accordance with the rating criteria and 
the bilateral nature of the disability.  

The veteran was scheduled for VA compensation examination in 
April 2003.  There is evidence on file that he was notified 
of the examination in March 2003.  The veteran failed without 
explanation to report for the examination.  When a claimant 
fails to report for an examination scheduled in conjunction 
with an original compensation claim, the claim shall be rated 
based on the evidence of record.  38 C.F.R. § 3.655(b).  

Here, the evidence shows that all rating actions in which a 
disability evaluation has been assigned for the veteran's 
Raynaud's syndrome arose from his initial May 1997 
application for benefits, and none of those rating actions 
became final before an appeal with respect to that disability 
evaluation was perfected.  In view of that, while it has been 
seven years since the veteran's original service connection 
claim was initially filed, the current appeal arises out of 
an original compensation claim.  Accordingly, the veteran's 
claim based must be evaluated upon the evidence of record, as 
required by 38 C.F.R. § 3.655(b).

The Board finds that, based on the medical evidence on file 
both before January 12, 1998 and the evidence beginning on 
January 12, 1998, a rating in excess of 50 percent for 
Raynaud's syndrome is not warranted.  

The medical evidence prior to January 12, 1998 shows that the 
veteran had bilateral Raynaud's disease with early evidence 
of pain, numbness, swelling, and discoloration of both hands.  
However, when the veteran's extremities were examined in 
September 1996, pulses were full and there was no evidence of 
any erythema, edema, or foot lesions.  Since there was no 
evidence prior to January 12, 1998 of Raynaud's disease with 
multiple painful, ulcerated areas, an evaluation in excess of 
50 percent was not warranted.

To warrant an evaluation in excess of 50 percent for 
bilateral Raynaud's syndrome under the criteria effective 
January 12, 1998, evidence of two or more digital ulcers and 
a history of characteristic attacks involving sequential 
color changes of the digits of one or more extremities 
lasting minutes to hours, sometimes with pain and 
paresthesias, and precipitated by exposure to cold or by 
emotional upsets is required.  

Although there is evidence of periodic characteristic 
attacks, it was noted on evaluation in March 2000 that the 
veteran's feet looked good.  Moreover, no skin or sensory 
abnormality was found on private general medical examination 
in January 2002.  The only medical evidence on file of 
possible digital ulcers is in the September 2003 medical 
report from Dr. Pace, which reported pock-like scarring 
around the ankles and the feet, which the veteran related to 
his previous ulcerations.  However, even though the veteran 
related the scarring to prior ulcerations, involvement of the 
ankles and feet does not mean that the digits, meaning the 
veteran's toes, were involved.  Moreover, the scarring was 
from a prior episodes, as Dr. Pace did not note active 
ulcerations.  Consequently, the medical evidence on file does 
not more nearly approximate the criteria needed for an 
evaluation in excess of the veteran's current 50 percent 
rating.  38 C.F.R. § 4.7 (2003).

Since the medical evidence of record relied on by the Board 
is generally consistent and does not show any significant 
increase or decrease in symptomatology, the Board concludes 
that staged ratings are not warranted for this issue.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  

In reaching this decision, the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

An effective date prior to May 28, 1997 for entitlement to 
service connection for Raynaud's syndrome is denied.  

Entitlement to an initial evaluation in excess of 50 percent 
for Raynaud's syndrome is denied.



	                        
____________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



